 1
 2
 3
 4
 5
 6
 7
 8                                         UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                                 )   Case No.: 1:19-cv-00275 LJO JLT
                                                               )
12                       Plaintiff,                            )   ORDER DISCHARGING ORDER TO SHOW
                                                               )   CAUSE AND GRANTING EXTENSION OF TIME
13              v.                                             )   TO SERVE THE SUMMONS AND COMPLAINT
14   DONALD R. RICHARDSON., et al.,                            )   (Docs. 12, 16)
                                                               )
15                       Defendants.                           )
                                                               )
16
17              The Court ordered the plaintiff to show cause why sanctions should not be imposed for its

18   failure to serve the summons and complaint and to prosecute this action. (Doc. 12) In response, the

19   plaintiff has filed an amended proof of service clarifying that the defendant served was Timothy

20   Kowalski (Doc. 14) and requested additional time to serve defendant Richardson (Doc. 16). The

21   plaintiff explains that Richardson is believed to live in Belize and it has initiated service as required by

22   the Hague Convention. Id. Due to the lengthy process to serve a defendant in a foreign country, the

23   plaintiff seeks an extension of time until September 28, 2019, to complete service on Richardson. Id.

24   at 2. Therefore, the Court ORDERS,

25              1.       No later than September 271, 2019, the plaintiff SHALL complete service on

26   defendant Richardson;

27
28
     1
         September 28, 2019 is a Saturday, so the Court will advance the deadline by one day.

                                                                   1
 1              2.       At least one week before September 27, 2019, if the plaintiff has not filed proof on
 2   service on Richardson before that date, the plaintiff SHALL file report detailing the status of the
 3   efforts to serve this defendant;
 4              3.       Due to the lack of service, the scheduling conference is CONTINUED to November 4,
 5   20192 at 9:00 a.m.
 6
 7   IT IS SO ORDERED.
 8
           Dated:       May 28, 2019                                      /s/ Jennifer L. Thurston
 9                                                               UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2
         If Richardson is served sooner, the plaintiff SHALL seek an order advancing the scheduling conference.

                                                                   2
